Citation Nr: 1617539	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-06 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for hammer toes of all toes of the left foot prior to January 8, 2016.

2.  Entitlement to an initial disability rating in excess of 20 percent for hammer toes of all toes of the left foot on or after January 8, 2016.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from November 1953 to March 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO in St. Petersburg, Florida certified the case to the Board on appeal.

The Board notes that the Veteran was initially represented by the American Legion.  In December 2007, the Veteran appointed the Disabled American Veterans as his representative.  In April 2010, he changed his representation back to the American Legion.

The August 2007 rating decision denied the Veteran's service connection claims for chronic obstructive pulmonary disease, pharyngitis, and mouth cancer.  This rating decision also granted entitlement to service connection for hearing loss, anxiety reaction, and hammer toes of the 2nd, 3rd, and 4th toes of the left foot.  The Veteran filed a timely notice of disagreement in October and December of 2007 with respect to the assigned disability ratings and denials of entitlement to service connection.  The RO then furnished a January 2009 statement of the case that addressed each issue.  However, the Veteran only filed a VA Form 9 in February and March of 2009 with respect to his increased rating claims for anxiety reaction and left foot hammertoes.  In a May 2015 decision, the Board granted an increased rating for anxiety reaction and remanded the Veteran's increased rating claim for left foot hammertoes to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The August 2007 rating decision assigned a noncompensable rating for hammer toes of the 2nd, 3rd, and 4th toes of the left foot, effective from July 18, 2006.  Following this rating decision, the January 2009 statement of the case increased the disability rating to 10 percent effective from July 18, 2006.  As the Veteran is presumed to be seeking the maximum schedular benefit and has not indicated otherwise, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In addition, a subsequent February 2016 rating decision increased the disability rating to 20 percent effective from January 8, 2016.  Id.  The February 2016 rating decision also redesignated the disability for both appeal periods as hammer toes of all toes of the left foot.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

In a September 2010 statement, the Veteran asserted that he had additional disability in his left foot as a result of testing performed at a VA facility.  The issue of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the left foot as a result of VA treatment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to January 8, 2016, given the Veteran's pain in the toes with hammer toe present, his hammer toe disability is considered manifested by unilateral hammer toe of all toes of the left foot without claw foot.

2.  For the period beginning on January 8, 2016, given the Veteran's pain in the toes with hammer toe present, his hammer toe disability is considered manifested by unilateral hammer toe of all toes of the left foot without claw foot.
CONCLUSIONS OF LAW

1.  Prior to January 8, 2016, the requirements for an initial disability rating in excess of 10 percent for hammertoes of all toes of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5282 (2015).

2.  On and after January 8, 2016, the requirements for an initial disability rating in excess of 20 percent for hammertoes of all toes of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his left foot hammertoes.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran also received VA examinations in connection with his claim in October 2006, April 2010, October 2010, August 2015, and January 2016.  The Board notes that the Veteran appears to be in receipt of Supplemental Medical Insurance (SMI) from the Social Security Administration (SSA).  However, there is no indication that he receives SSA disability compensation.  As such, the Board finds that a request for records from SSA is not warranted.  See Golz v. Shinseki, 590 F.3d 1323 (Fed. Cir. 2010) (determining that there is no duty to obtain SSA records when there is no evidence that they are relevant).  

The May 2015 remand directed the AOJ to send the Veteran a letter requesting that he identify any outstanding private or VA treatment records and provide any necessary authorization.  The Veteran was sent a letter that requested this information in June 2015.  Rather than identifying outstanding records, the Veteran submitted highlighted copies of medical evidence.  See June 2015 Statement in Support of Claim.  The Board also instructed the AOJ to provide the Veteran with a VA examination to evaluate his left foot hammertoe disability.  The record shows that examinations were conducted in August 2015 and January 2016.  The Board finds that the January 2016 VA examination is adequate for rating purposes as it fully addresses the rating criteria and evidence of record that are relevant for rating the Veteran's left foot hammertoes.

Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's left foot hammertoes since he was last examined in January 2016.  The record does not reflect an allegation or evidence revealing any worsening of the left foot hammertoes since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.
 
The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.  Since there has been an increased rating for the left foot hammertoes during the pendency of the appeal, the Board must consider a staged rating for the claim.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to the absence of part, or all, of the necessary bones, joints, and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Prior to January 8, 2016, the Veteran's left foot disability is rated based on the criteria of Diagnostic Code 5282.  38 C.F.R. § 4.71a.  On and after January 8, 2016, the Veteran's left foot disability is rated under Diagnostic Code 5284.  38 C.F.R. § 4.71a.

Diagnostic Code 5282 provides the rating criteria for hammer toe.  See 38 C.F.R. § 4.71a.  Under this Diagnostic Code, hammer toe affecting single toes is awarded a noncompensable rating.  Hammer toe that affects all toes unilaterally and without claw foot is awarded a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5282 (2015).

Diagnostic Code 5280, governing unilateral hallux valgus, provides a 10 percent rating where the toe has been operated on with resection of the metatarsal head, or a 10 percent rating for severe impairment if equivalent to amputation of the great toe. 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2015).

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well-served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with a prosthesis.  38 C.F.R. § 4.63.  Examples under 38 C.F.R. § 4.63 that constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3.5 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop.

Under Diagnostic Code 5278, acquired claw foot (pes cavus) that is slight warrants a noncompensable rating.  Unilateral claw foot is awarded a 10 percent rating.  Unilateral claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, and definite tenderness under the metatarsal heads is assigned a 20 percent rating.  Unilateral claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity is assigned a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2015).

Hammer toes of all toes of the left foot prior to January 8, 2016

The Veteran was provided with a VA examination to evaluate his left foot disability in October 2006.  The Veteran complained of decreased sensation without pain in the left foot.  During the examination, there was full range of motion in both ankles without pain.  He also had no pain with passive range of motion of his foot or toes.  There was no swelling or tenderness with palpation of the first metatarsophalangeal joint.  The Veteran's gait was described as normal.  The examiner additionally observed that the Veteran did not use assistive devices such as inserts, and his shoes did not reveal unusual wear.  There were no prior surgeries or injuries.  

The examiner noted that the Veteran had left foot hammertoes, particularly in the second, third, and fourth toes.  These hammertoes were marked in their severity.  He also had moderate left foot hallux valgus.  The Veteran reported that he experienced discomfort under the second, third, and fourth metatarsal heads after walking for 40 minutes.  However, the examiner noted that the Veteran did not have flare ups.  The examiner determined that the Veteran was able to perform his routine activities of daily living.  He reportedly worked as golf cart ranger in the summer months, and took the winter months off.  

Following this examination, a May 2008 VA treatment record documented an assessment of left foot pain and a claw deformity.  In June 2008, the Veteran sought treatment for painful hammertoes.  The record noted that his hammertoes affected the lesser toes of the left foot, and appeared to hit on the ends of his toes.  A crest pad was ordered to try to alleviate this symptom.  The assessment was semi-rigid hammertoes, a bunion deformity, and onychomycosis.

In a November 2008 letter, S.B, DPM, summarized the findings of a September 2008 examination.  He stated that the Veteran had hammertoe deformities that affected all five toes of the left foot.  The Veteran also had a severe bunion deformity and midtarsal deformity.  According to the letter, the Veteran had not obtained satisfactory relief from treatments such as shoe changes, custom orthotics, buttress pads, and toe cushions.  S.B. reported that the Veteran had an antalgic gait and a rigid foot with loss of supination at the sub-talar joint.  S.B. added that neurological changes had developed as a result of these deformities.

In a January 2009 VA treatment record, the Veteran complained of tenderness and numbness related to his bunion and hammertoe deformities.  The record noted that the Veteran had received metacarpophalangeal injections and was using orthotics. The assessment was hallux valgus and hammer toe deformities.  In addition, the record stated that tarsal tunnel syndrome and peripheral neuropathy needed to be ruled out.  After a nerve conduction study was later conducted by VA in February 2009, the associated report stated that the Veteran had a normal nerve conduction study of the left lower extremity with no evidence of generalized peripheral neuropathy.  The report further noted that while the bilateral plantar sensory nerve responses were unobtainable, this finding was unreliable in light of the Veteran's age.  As a result, the report recommended clinical correlation.

In February 2009, a VA x-ray of the left noted osteoarthritis and a hammertoe deformity, with hallux valgus.  In November 2009, the assessment was hallux valgus, service-connected hammertoe deformities, and degenerative joint disease.  In January 2010, a VA treatment record noted that only toes two through five of the left foot were "hammered."

The Veteran was provided with another VA examination concerning his left foot hammertoe disability in April 2010.  During this examination, the Veteran reported that he was walking on his toenails due to the severity of his hammertoes.  He was suffering from soreness and numbness in his left foot.  When walking, standing, and at rest, the Veteran experienced pain.  When standing or walking, he could also experience fatigability and weakness.  The Veteran was unable to stand for more than a few minutes, and he was limited to walking 1/4 of a mile.  Regarding fatigability, the Veteran reported that he could stumble with the first few steps he took.  He also described having flare ups that occurred less than once a year and lasted from one to two days.  There were no specific precipitating or alleviating factors regarding the flare ups.  The examiner indicated that these flare ups led the Veteran be on bedrest and medication.  The Veteran obtained partial relief from his symptoms with rest, elevation, and daily use of Tylenol. 

In terms of assistive devices, the Veteran used an orthotic insert for his hammertoes that was fairly helpful.  No relevant surgeries had been performed.  During the examination, there was no evidence of swelling, instability, or abnormal weight-bearing.  However, there was objective evidence of painful motion, tenderness, and weakness.  The diagnosis was left foot osteoarthritis and left foot hammertoes that affected toes two, three, four, and five.  The examiner found that the Veteran's disability had a significant effect on his occupational activities due to decreased mobility, and limitations on weight-bearing tolerance.  The disability also had a severe effect on his ability to play sports.  It had a moderate effect on the Veteran's shopping and exercise; and a mild effect on activities involving chores, recreation, and driving.  There was no effect on the Veteran's feeding, bathing, dressing, toileting, or grooming.

In October 2010, an additional VA examination was conducted.  The examiner noted that the Veteran's left foot hammertoe pain was constant and ranged from 5 to 9 out of 10, even with medication.  He still received relief with elevation and rest, but he now took Gabapentin rather than Tylenol.  In addition to the previously noted symptoms of pain, fatigability, and weakness, the Veteran also reported having redness and lack of endurance.  He was functionally limited to 10 minutes of standing and 200 feet of walking.  In contrast to the April 2010 VA examination, the October 2010 VA examiner stated that there were no flare ups.  The Veteran still used orthotics, and he also reported using diabetic shoes and a cane for balance.

The Veteran's gait was slow, but not antalgic.  The physical examination showed objective evidence of painful motion, tenderness, and abnormal weight-bearing.  The hammertoes were still present in toes two through five.  The examiner noted that the Veteran had diffuse decreased sensation of the bilateral foot that also extended and was diffuse in the lower leg.  However, the examiner stated that this issue was not related the Veteran's hammertoes.  In addition, the examiner determined that the Veteran did not have clawfoot.  The examiner opined that the Veteran's disability had a significant effect on his occupational activities as a result of pain on standing and walking.  In terms of daily activities, the Veteran was also prevented from participating in sports.  For his daily activities of chores, exercise, and driving, there was a moderate effect.  Shopping, recreation, traveling, bathing, dressing, and grooming were mildly affected.  There was no effect on feeding.

A subsequent October 2010 VA treatment record noted the Veteran's report that since his electromyograph (EMG)/nerve conduction study, he had experienced pains and paresthesias going up his thigh and entire leg.  The Veteran attributed these symptoms to the backward use of the needle during the examination.  The assessment was hammer toe deformities, degenerative joint disease, and possible tarsal tunnel syndrome.

In November 2010, a record from Prosthetics and Orthotics Hanger indicated that the Veteran received an evaluation for custom orthotics and extra depth shoes.  The record noted that the Veteran suffered from hammertoes, numbness, and metatarsalgia.  The hammer toes continued to only affect the second through fifth toes.  According to the assessment, the Veteran also had peripheral neuropathy.  In addition, the record stated that the Veteran had a diagnosis of left dropfoot, which had its onset after an EMG caused nerve damage.  This issue prevented the Veteran from exercising.  The Veteran was experiencing pain from numbness that was rated at an 8 out of 10.  The Veteran reported that the left foot pain was constant. Standing and walking worsened the pain, and rest alleviated it.

In an April 2011 letter, N.P., DPM, reported that the Veteran had 3 EMG and nerve conduction (NCV) tests performed.  N.P. stated that the Veteran had been diagnosed with dropfoot.  He experienced limited left ankle dorsal flexion and decreased left lower extremity muscle power.  N.P. opined that he had a permanent injury to the left lower extremity, and he would need to wear an ankle-foot orthotic (AFO) brace for the rest of his life.  The Veteran treated his leg pain with chronic pain medication.  According to N.P., the Veteran complained of numbness and dropfoot in the left lower extremity, as well as frequent tripping and falling on a daily basis.

In June 2012, a VA treatment record reiterated N.P.'s findings that the Veteran had a left foot drop and he required an AFO brace to assist with ambulation and allow for a safer gait.  The Veteran denied having any pain during the visit.  A subsequent May 2013 VA treatment record stated that the Veteran was doing well with his brace and walking.  He experienced symptoms during the night.  By May 2014, the Veteran was described as having considerable difficulty ambulating with the left leg.  He used a rolling walker and requested a scooter.  The assessment was left lower extremity weakness.  In March 2013, a VA treatment record stated that the Veteran continued to wear a brace for his left foot drop.

In August 2015, a VA examination was conducted to assess the Veteran's left foot hammertoe disability.  The Veteran described having pain in his left foot with walking.  He did not report having flare ups.  

The examiner noted that the left foot hammertoes continued to only be present in the second, third, fourth, and little toe.  The examiner stated that if hammertoes were considered to be foot injuries, then the severity on the left side was moderate.  The Veteran used a brace on an occasional basis.  However, the examiner specified that this assistive device was used for his left foot drop, a condition that was not related to his hammer toes.  The hammertoes chronically compromised weight bearing, but did not require supports, custom orthotic inserts, or shoe modifications. 

During the examination, there was left foot pain that contributed to functional loss.  Contributing factors of disability included deformity, and disturbance of locomotion.  The examiner determined that there was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare ups or when the left foot is used repeatedly over a period of time.  In addition, there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  

The examiner noted that the Veteran had undergone a left foot surgery in 1955 for the removal of a callus.  However, there were no residual signs or symptoms due to the surgery.  The left foot did not have any related scars.  The examiner opined that the Veteran's disability impacted his ability to perform any type of occupational task as he was unable to perform work that involved extensive walking using his left foot.

In evaluating the evidence of record from this period, the Board concludes that the Veteran is not entitled to a disability rating in excess of 10 percent for his left foot hammertoes prior to January 8, 2016.  As noted above, the Veteran's disability is rated under Diagnostic Code 5282 during this period.  This assigned 10 percent disability is the maximum rating allowed under this Diagnostic Code.  As such, a rating in excess of 10 percent is not permitted under Diagnostic Code 5282.

The Board also notes that there is no disability rating higher than 10 percent available under Diagnostic Codes 5277 (weak foot), 5279 (metatarsalgia) 5280 (hallux valgus), or 5281 (hallux rigidus).  Moreover, the Veteran was not diagnosed with weak foot or hallux rigidus during this period.  While the Veteran did receive diagnoses of metatarsalgia and hallux valgus, the Board notes that these separately diagnosed disorders are not currently service-connected.  Therefore, a rating under Diagnostic Code 5279 or Diagnostic Code 5280 is not appropriate.  Furthermore, a separate disability rating under these codes would violate the rule against pyramiding under 38 C.F.R. § 4.14, as pain is explicitly or implicitly contemplated by each of these codes, and is already compensated in his evaluation under DC 5282.  Similarly, although radiological evidence has documented that the Veteran has degenerative joint disease (arthritis), the Veteran is not currently service-connected for 2 or more major joints or 2 or more minor joint groups affected by arthritis to warrant a rating under Diagnostic Code 5003.

Regarding Diagnostic Code 5278, the Board notes that the record does not reflect a diagnosis of claw foot during this period.  Although a claw deformity was noted in May 2008, the October 2010 VA examination report clearly states that no claw foot was present.  The record also fails to demonstrate that the Veteran has received a diagnosis of flatfoot or malunion or nonunion of the tarsal or metatarsal bones.  Consequently, Diagnostic Codes 5276 and 5283 are not for application.  38 C.F.R. § 4.71a (2015).

The Board has also considered whether a higher rating would be available under Diagnostic Code 5284.  However, Diagnostic Code 5284 does not encompass the eight foot conditions that are listed under their own diagnostic codes in 38 C.F.R. § 4.71a.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (holding that "DC 5284 does not apply to the eight foot conditions specifically listed in § 4.71a.").  As the hammertoe disability is listed under Diagnostic Code 5282, rating this disability by analogy to Diagnostic Code 5284 would represent "an impermissible rating by analogy."  Id.

The Board notes the November 2008 assertion from S.B. that the Veteran had developed neurological changes as a result of his foot deformities.  However, S.B. did not identify any specific neurological manifestations in this letter.  In addition, the Veteran later had a normal nerve conduction study at VA in February 2009 that did not show evidence of peripheral neuropathy.  The Board also acknowledges the Veteran's symptoms from left foot drop during this period.  However, neither the Veteran nor the medical evidence has suggested that this issue is related to the Veteran's service-connected left foot hammertoe disability.  The record instead shows that the Veteran attributed these symptoms to an EMG/nerve conduction study that was performed.  See October 2010 VA treatment record.  Moreover, the August 2015 VA examiner stated that this disorder was not related to the left foot hammertoes.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  During this period, the Veteran was noted to have pain, fatigability, weakness, redness, and lack of endurance.  However, a higher disability rating for the service-connected left foot hammertoe disability is not warranted on the basis of functional loss due to pain or weakness, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the effect of pain and weakness in the Veteran's feet is contemplated in the currently assigned 10 percent rating under Diagnostic Code 5282.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation on this basis.

In light of the evidence discussed above, the Board finds that the Veteran is not entitled to an initial disability rating higher than 10 percent for hammer toes of all toes of the left foot prior to January 8, 2016.  Although the Veteran is entitled to the benefit of the doubt where evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).

Hammer toes of all toes of the left foot on or after January 8, 2016

On January 8, 2016, the Veteran was provided with a VA examination in connection with his left foot hammertoe disability.  The Veteran reported that his left foot pain was like electricity shooting into his toes.  He also reported having functional loss or impairment in the form of being unable to stand and walk normally.  He did not report having flare ups.  The left foot did not have any pain upon examination.  The contributing factors of disability included less movement than normal, weakened movement, deformity, instability of station, disturbance of locomotion, and interference with standing.  There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare ups or when the foot is used repeatedly over a period of time.

The diagnoses were left foot hammertoes, hallux valgus, and hallux rigidus.  The examiner noted that the Veteran's left foot hammertoes affected the second through the fifth toe.  They were moderately severe progressing from the fifth to second toes.  The Veteran did not have malunion or non-union conditions of the feet.  The examiner also remarked that were no findings of pes planus, metatarsalgia, or Morton's neuroma.  The examiner noted that the Veteran had claw toe deformities on the second through fifth left foot toes.  The examiner explained that a classic claw foot (pes cavus) deformity did not exist due to the absence of the first toe dorsiflexion and midfoot plantar flexion deformities.  The examiner noted that the limitation of dorsiflexion at the ankle was due to foot drop.  The left foot claw toe deformities were moderately severe.  There was no pain, tenderness, or effect on the non-plantar fascia due to pes cavus.  

At the time of the examination, the Veteran was constantly using a brace.  On a regular basis, the Veteran also used a wheelchair, cane, and walker.  The examiner stated that all devices were used to assist in ambulation due to foot deformities and neuropathies.  Although the Veteran had a near complete left foot drop, he retained minimal ability to dorsiflex.  The foot drop disability was moderately severe.  There was still no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  In contrast to the August 2015 VA examination, the January 2016 VA examiner found that the Veteran did have residuals from the 1955 callus removal surgery in the form of chronic pain.  Imaging studies showed degenerative or traumatic arthritis.  The examiner opined that the Veteran's disability caused severe impairment of physical work.

Initially, the Board notes that the highest rating available for hammer toes under DC 5282, governing the evaluation of hammer toes, is a 10 percent rating, and that the RO awarded a 20 percent evaluation pursuant to DC 5284 governing foot injuries. However, as noted above, based on recent case law, a higher rating under this diagnostic code is not for consideration because the Veteran's left foot hammertoe disability is listed under its own Diagnostic Code and to evaluate it by analogy to another code is impermissible rating by analogy.  See Copeland, 27 Vet. App. at 338. 

However, in light of the already assigned 20 percent rating, which exceeds the available rating, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 20 percent for his left foot hammertoe disability on and after January 8, 2016.  In addition, the left foot drop, as noted above, has been attributed not to his service-connected hammertoes, but to residuals of an EMG study performed after service, and this issue is addressed in the Introduction and referred to the RO for appropriate action.

In addition, service connection has not been established for the diagnosed hallux valgus (Diagnostic Code 5280) and hallux rigidus (Diagnostic Code 5281).  The Board is additionally precluded from awarding separate ratings under these Diagnostic Codes as the Veteran's symptoms of pain have already been considered in the assignment of a 20 percent rating.  See 38 C.F.R. § 4.14.

The Board also finds that a rating under Diagnostic Code 5003 is inappropriate as the Veteran has not been service-connected for arthritis involving two or more major joints or two or more minor joint groups.  

The Board has also evaluated whether a higher rating is warranted based on DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board notes that the Veteran has competently and credible described having foot pain, and being unable to stand and walk normally during this period.  However, even considering functional loss due to pain and other factors, the evidence does not reflect that the left foot hammertoes have resulted in a severe foot disability to justify a rating higher than 20 percent.  Thus, a higher rating is not warranted on the basis of functional loss.

In conclusion, an initial rating in excess of 20 percent is not warranted for the hammertoes of all toes of the left foot on and after January 8, 2016.  The Board has considered the benefit of the doubt doctrine in making this determination.  However, as a preponderance of the evidence is against the claim, this doctrine is not for application.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial disability rating in excess of 10 percent for hammer toes of all toes of the left foot prior to January 8, 2016 is denied.

Entitlement to an initial disability rating in excess of 20 percent for hammer toes of all toes of the left foot on and after January 8, 2016 is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


